Citation Nr: 1026230	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  03-29 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, claimed as major depressive disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to March 
1972.

This case was previously before the Board of Veterans' Appeals 
(Board) in June 2004, at which time it was remanded for further 
development.  Following the requested development, the RO 
confirmed and continued its denial of entitlement to service 
connection for the residuals of a broken nose, hearing loss 
disability, tinnitus and psychiatric disability, claimed as major 
depressive disorder.  The RO also confirmed and continued the 
noncompensable rating for the Veteran's service-connected the 
residuals of a left foot injury.  Thereafter, the case was 
returned to the Board for further appellate action.

The Board issued a decision in September 2009 that denied service 
connection for a psychiatric disability, claimed as major 
depressive disorder.  The Veteran appealed the September 2009 
Board decision to the United States Court of Appeals for Veterans 
Claims (Court) and the parties entered a Joint Motion for Remand 
in March 2010.  The Joint Motion agreed that the Board failed to 
provide adequate reasons and bases for its decision because the 
Board did not address whether there was a continuity of 
psychiatric symptomatology since his discharge from active duty.  
A March 2010 Order by the Court remanded that issue to the Board 
for compliance with the Joint Motion.  The Court left undisturbed 
the Board's decision with respect to the claims of service 
connection for residuals of a fractured nose, hearing loss, and 
tinnitus and the claim for a compensable rating for the residuals 
of a left foot injury.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the September 2009 decision, the Board denied service 
connection for a psychiatric disability because the evidence 
failed to demonstrate competent evidence of chronic, identifiable 
psychiatric pathology in service, or that the Veteran's 
psychiatric disability was related to service.  Pursuant to an 
earlier Board remand, the RO obtained and associated the 
Veteran's Social Security records with the claims file.  Evidence 
revealed that a chronic psychiatric disability, identified as 
depression, was first manifest in the 1990's in association with 
the impairment caused by the Veteran's non-service connected back 
disability.  

In the Joint Motion, the parties agreed that a remand was 
required for the Board to provide an adequate reasons or bases 
for its decision.  The chronicity provision of 38 C.F.R. § 
3.303(b) is applicable where the evidence, regardless of its 
date, shows that the Veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent. Savage v. Gober, 10 Vet. App. 488, 498 
(1997). When a chronic disease identity is established in 
service, then a showing of continuity after discharge is not 
required.  Continuity of symptomatology is required only where 
the condition noted during service (or in a presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  
Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; (2) 
evidence of post- service continuity of the same symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson, 12 
Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).  

The Joint Motion states that the Board noted a diagnosis in 
service of transient situational reaction, depressive symptom, 
and suicidal threats while under the influence of alcohol, 
acknowledged that the Veteran reported seeking continuous 
treatment in the years since his discharge from active duty, and 
recognized that the Veteran has a current diagnosis of 
depression.  However, the Joint Motion points out that the Board 
did not consider whether, under 38 C.F.R. § 3.303(b), the Veteran 
had a continuity of psychiatric symptomatolgy from active duty to 
the present to permit an award of service connection.  In light 
of the Joint Motion, the Boards finds that a VA examination is 
required at this point to determine the etiology of any current 
psychiatric disability.  This medical examination must consider 
the records of prior medical examinations and treatment in order 
to assure a fully informed decision.  Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).  

Prior to any examination, the RO/AMC should ask the Veteran to 
identify any outstanding records of pertinent VA and private 
treatment not previously obtained, and obtain those records.  Of 
note, VA examination report dated in November 1995 as well as a 
private treatment record dated in January 1995 both indicate the 
Veteran was referred for psychiatric treatment in 1975.  VA 
treatment records dated in March 1977 note that it will probably 
be suggested that the Veteran be followed by a local mental 
health group.  However, aside from the March 1977 VA treatment 
report, there are no records of diagnosis or treatment for a 
psychiatric disorder prior to 1994.  If any identified records 
cannot be obtained, a memorandum should be included in the file 
explaining the procedures undertaken to attempt to find the 
records and why such attempts were not fully successful.

Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, and with any 
necessary assistance from the Veteran, the 
RO/AMC should seek to identify and obtain any 
VA and/or private records of pertinent 
psychiatric treatment that are not yet on 
file, to include treatment records dating 
back to 1975, as noted above.

2.  After receipt of any additional records, 
make arrangements with the appropriate VA 
medical facility for the Veteran to undergo a 
VA psychiatric examination to obtain a 
medical opinion concerning the nature, 
etiology, and probable time of onset of each 
acquired psychiatric disorder which he 
currently has.  The Veteran's claims file 
must be made available to the examiner prior 
to the examination, and the examiner must 
review the entire claims file in conjunction 
with the examination.  All tests and studies 
deemed necessary by the examiner should be 
performed.

Based on a review of the claims file and the 
clinical findings on examination, the 
examiner should provide a diagnosis for any 
current acquired psychiatric disorder.  
Additionally, the VA examiner should indicate 
whether it is at least as likely as not 
(e.g., a 50 percent or greater probability) 
that any psychiatric disorder currently 
present is etiologically related to the 
Veteran's military service.  The examiner 
should be instructed to consider the 
Veteran's service history.  The examiner 
should provide a rationale for any opinion 
provided, and any opinion contrary to those 
already of record should be reconciled, to 
the extent possible.  A copy of the 
examination report and opinion should be 
associated with the Veteran's VA claims 
folder.

3.  The RO/AMC should then re-adjudicate the 
claim for service connection for an acquired 
psychiatric disorder, claimed as major 
depressive disorder.  If the benefit sought 
remains denied, issue the Veteran and his 
representative a supplemental statement of 
the case (SSOC).  An appropriate period of 
time should be allowed for response.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


